PER CURIAM:
Appellants contend that the Mesa Grande Band of Mission Indians is not an “Indian Tribal Organization” within the meaning of 18 U.S.C. § 1163 and, therefore, that we must reverse their conviction because the district court lacked jurisdiction over them. The Tenth Circuit rejected a *1189similar claim in United States v. Palmer, 766 F.2d 1441 (10th Cir.1985). We agree with their reasoning and conclude that “federal criminal statutes are applicable uniformly to all tribes within the jurisdiction of Congress.” Id. at 1444. Accordingly, this case was properly brought under 18 U.S.C. § 1163.
AFFIRMED.